DETAILED ACTION
This communication is response to the application filed 11/02/2020. Claims 1-12, 14-16 are pending and presented for examination. A preliminary amendment submitted 11/02/202 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6-8 recites the limitation "the plurality of machine learning algorithms" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0188396 to Sonalker et al. (hereafter Sonalker) in view of US Pub. 2016/0155066 to Drame (hereafter Drame).

Regarding claim 1, Sonalker discloses a computer implemented method of identifying an abnormal event in an operational environment of a vehicle (see Sonalker, ¶ 0005-¶ 0007; ¶ 0013; ¶ 0022: an electronic data processing device programmed to perform an anomaly alerting method for operating a vehicle), comprising:
 using at least one processor adapted for: receiving a plurality of messages intercepted by at least one device adapted to monitor messages transmitted via at least one segment of at least one communication channel of a vehicle (see Sonalker, Fig 1; ¶ 0022-¶ 0023: an ECU 10 (at least one processor) configured to receive messages by an ECU transceiver 7 (at least one device) configured to monitor messages transmitted by a CAN bus 2 (at least one communication channel) of the vehicle 1); 
arranging at least one subset of the plurality of messages in at least one unified time ordered dataset consolidating the messages of the at least one subset according to at least one message arrangement rule (see Sonalker, ¶ 0014: the anomaly detection algorithm comprises a Support Vector Machine (SVM) trained to operate as a one-class classifier outputting either a positive value (indicating an anomaly) or a negative value (indicating a normal message). (These designations can be reversed in a specific embodiment. The one-class classifier can also be thought of as a binary classifier in 
mapping the at least one unified time ordered dataset to a baseline models according to at least one of a plurality of features identified for at least one of the messages of the at least one subset, the plurality of features comprising relating to a timing of the at least one message and to a content of the at least one message (see Sonalker, ¶ 0023-¶ 0025: according to features such as message IDs, an inter-message arrival time, and a number of messages within a defined time window; ¶ 0037 and ¶ 0043: by comparing a first delta value representing the inter-message arrival time between a first message and at least message in the queue of N messages with a second delta value of a previously analyzed queue stored in a hash table), the baseline model defining a plurality of learned message sequence patterns is created by training a plurality of machine learning models with a plurality of training datasets (see Sonalker, ¶ 0012-¶ 0013; ¶ 0026; ¶ 0028-¶ 0029: the thresholds for a statistical deviation of normal CAN bus behavior define temporal pattern classifier statistical definitions 11 (plurality of learned message patterns) created by training the temporal pattern normal/anomalous classifier 11 and SVM based normal/anomalous classifier 13 with a training dataset 22 
identifying incompliance of the at least one unified time ordered dataset with the baseline model (see Sonalker, ¶ 0025: identifying an anomaly message (incompliance of the at least one unified time ordered dataset) that exceeds the thresholds for a statistical deviation of normal CAN behavior), the incompliance is indicative of at least one abnormal event in the operation of the vehicle (see Sonalker, ¶ 0012-¶ 0013 and ¶ 0023-¶ 0024: the anomaly message is transmitted due to an anomaly event (at least one abnormal event)); and 
generating an alert indicative of the at least one abnormal event (see Sonalker, ¶ 0024: generating an alert indicative of the at least one abnormal event (generating an alert via an anomaly alert module 15 of the anomalous event)).
Sonalker does not implicitly discloses arranging the messages based on message arrangement rule.
However, Drame also discloses arranging subset of the plurality of messages based message arrangement rule (see Drame, ¶ 0187: FIG. 31 illustrates a segment picking process 3102 to obtain picked segments 3103 and a segment time matching process 3106 to obtain time-matched segments 3104. The segment picking process 3102 includes picking one or more segment from a dataset including one or more categorized feature envelopes 3006 (FIG. 30). This segment picking process 3102 can be random, manual or can follow certain rules which can be designed at design time, 
Drame also discloses mapping the at least one unified time ordered dataset to a baseline models according to at least one of a plurality of features identified for at least one of the messages of the at least one subset (see Drame, ¶ 0184; ¶ 0186; ¶ 0188)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of arranging messages based on message arrangement rule as taught by Drame and incorporate it into the system of Sonalker to achieve an improved computer modeling environment (see Drame, ¶ 0003).

Regarding claim 3, Sonalker in view of Drame discloses the computer implemented method of claim 1, wherein the at least one processor is integrated in at least one vehicular device of the vehicle (see Sonalker, ¶ 0022: the ECU 10 is integrated with the vehicle 1 and comprises an ECU functional module 3 that provides vehicle controls such as engine control and brake control).

Regarding claim 5, Sonalker in view of Drame discloses the computer implemented method of claim 1, wherein the plurality of features further comprising at least one of: a message type, a message identifier, a message rate, a message timing, a sequence of messages in the at least one subset, a message size, a message 

Regarding 9, Sonalker in view of Drame discloses the computer implemented method of claim 1, wherein at least one of the plurality of machine learning algorithms is trained to evaluate compliance of the at least one unified time ordered dataset independently of at least one another unified time ordered dataset (see Sonalker, ¶ 0020 and ¶ 0023: the SVM based normal/anomaly classifier 13 is a state space detector that determines whether messages are normal or anomaly on a per-message basis).

Regarding claim 10, Sonalker in view of Drame discloses the computer implemented method of claim 1, wherein at least one of the plurality of machine learning algorithms is trained to evaluate compliance of the at least one unified time ordered dataset according to a correlation between the at least one unified time ordered dataset and at least one another unified time ordered dataset (see Sonalker, ¶ 0023 and ¶ 0043: the temporal pattern normal/anomalous classifier 11 is configured to determine whether the messages are normal or anomalous based on determining patterns associated with multiple messages).

Regarding claim 11, Sonalker in view of Drame discloses the computer implemented method of claim 1, further comprising reducing at least one dimension of 

Regarding claim 12, Sonalker in view of Drame discloses the computer implemented method of claim 1, wherein the at least one message arrangement rule defines consolidation of the at least one subset according to at least one message attribute of at least one of the messages of the subset (see Sonalker, ¶ 0028 and ¶ 0036-¶ 0037: the time-order is arranged by arbitration IDs to initialize a per-arbitration ID queue (message arrangement rule) used to filter out messages (defines consolidation) of the Queue comprising N messages according to arbitration ID’s having insufficient periodicity (at least one message attribute), the at least one message attribute is a member of a group consisting of: an originating vehicular device, a destination vehicular device, a message type, a message identifier, a message content, a message timing, a type of the at least one communication channel and an identifier of the at least one segment (see Sonalker, ¶ 0014 and ¶ 0028: the arbitration ID’s are message content).

Regarding claim 14, Sonalker in view of Drame discloses the computer implemented method of claim 1, further comprising the baseline model defines at least 
 
Regarding claim 15, it is rejected for the same reasons as set forth in claim 1. Although phrased as a system claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 16, Sonalker in view of Drame discloses the computer implemented method of claim 1, Sonalker does not explicitly disclose wherein the at least one message arrangement rule defines at least one of: a time based arrangement and a space based arrangement, the time based arrangement relates to at least one timing attribute of the messages of the at least one subset, the space based arrangement relates to a communication channel segment in where the messages of the at least one subset are intercepted.
However, Drame discloses wherein the at least one message arrangement rule defines at least one of: a time based arrangement and a space based arrangement, the time based arrangement relates to at least one timing attribute of the messages of the at least one subset, the space based arrangement relates to a communication channel segment in where the messages of the at least one subset are intercepted (see Drame, ¶ 0187: illustrates a segment picking process 3102 to obtain picked segments 3103 and a segment time matching process 3106 to obtain time-matched segments 3104. The 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Drame and incorporate it into the system of Sonalker to achieve an improved computer modeling environment (see Drame, ¶ 0003).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2016/0188396 to Sonalker et al. (hereafter Sonalker) in view of US Pub. 2016/0155066 to Drame (hereafter Drame) and further in view of US Pub. 2017/0353879 to Rad et al. (hereafter Rad).

Regarding claim 4, Sonalker in view of Drame discloses the computer implemented method of claim 1, Sonalker in view of Drame does not explicitly disclose wherein the at least one processor is integrated in a remote system receiving the plurality of messages transmitted by the vehicle via at least one network.
However, Rad discloses wherein the at least one processor is integrated in a remote system receiving the plurality of messages transmitted by the vehicle via at least 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Rad and incorporate it into the system of Sonalker to provide increase processing power available for classifying messages using remote network

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0188396 to Sonalker et al. (hereafter Sonalker) in view of US Pub. 2016/0155066 to Drame (hereafter Drame) and further in view of US Pub. 2004/0198389 to Alcock et al. (hereafter Alcock).

Regarding claim 2, Sonalker in view of Drame discloses the computer implemented method of claim 1, but does not explicitly disclose further comprising the at least one device adapted to monitor the transmitted messages is a receiver- only device incapable of altering transmission signals of the at least one segment of at least one communication channel.
However, Alcock discloses further comprising the at least one device adapted to monitor the transmitted messages is a receiver- only device incapable of altering transmission signals of the at least one segment of at least one communication channel (see Alcock, ¶ 0004 and ¶ 0017: a receiver-only device 12 that detects transmissions on 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Alcock and incorporate it into the system of Sonalker in order to reduce power consumption in the communication system through elimination of transmitter (see Alcock, ¶ 0004 and ¶ 0012).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0188396 to Sonalker et al. (hereafter Sonalker) in view of US Pub. 2016/0155066 to Drame (hereafter Drame) and further in view of US Patent 9,443,324 to Huang et al. (hereafter Huang).

Regarding claim 6, Sonalker in view of Drame discloses the computer implemented method of claim 1, Sonalker further discloses wherein the plurality of machine learning algorithms comprising at least one parametric supervised algorithm trained with a plurality of labeled training datasets (see Sonalker, ¶ 0026 and ¶ 0043: the temporal pattern normal/anomalous classifier 11 and the SVM based normal/anomalous classifier 13 include an algorithm trained with data sub-sets with normal label) comprising a plurality of training messages having a plurality of predefined features to adjust the baseline model according to a label (see Sonalker, ¶ 0025-¶ 0026 and ¶ 0043: the data sub-sets include normal messages used for training that include features  such as the message IDs, the inter-message arrival time, and the number of 
Sonalker fails to explicitly disclose wherein the at least one algorithm is at least one parametric supervised algorithm.
However, Huang discloses wherein the at least one algorithm is at least one parametric supervised algorithm (see Huang, Col 2 lines 29-45: a hierarchical classification model is used that applies a parametric supervised model).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Huang and incorporate it into the system of Sonalker to provide the advantages of improved performance (see Huang, Col 2 lines 29-45).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2016/0188396 to Sonalker et al. (hereafter Sonalker) in view of US Pub. 2016/0155066 to Drame (hereafter Drame) and further in view of US Pub. 2013/0097103 to Chari et al. (hereafter Chari).

Regarding claim 6, Sonalker in view of Drame discloses the computer implemented method of claim 1, Sonalker further discloses wherein the plurality of machine learning algorithms comprising at least one non-parametric semi- supervised algorithm trained with a plurality of labeled training datasets (see Sonalker, ¶ 0026 and ¶ 0043: the temporal pattern normal/anomalous classifier 11 and the SVM based normal/anomalous classifier 13 include an algorithm trained with data sub-sets with normal label) comprising a plurality of training messages to adjust the baseline model according to a label of each of the plurality of training messages and at least one of a plurality of features learned for each training message (see Sonalker, ¶ 0025-¶ 0026 and ¶ 0043: the data sub-sets include normal messages used for training that include features  such as the message IDs, the inter-message arrival time, and the number of messages within the defined time window used to adjust the threshold of statistical deviation of normal CAN behavior according to the normal label), the label indicates a class of messages corresponding to a valid message transmission pattern reflecting valid operation of the vehicle (see Sonalker, ¶ 0023; ¶ 0025-¶ 0026; ¶ 0028: the normal label indicates that the messages are transmitted with a pattern that indicates normal operation of the vehicle).
Sonalker fails to explicitly disclose wherein the algorithm is a parametric semi-supervised algorithm.
However, Chari discloses wherein the algorithm is a parametric semi-supervised algorithm (see Chari, ¶ 0038-¶ 0039: semi-supervised learning technique is applied to data according to input parameters).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonalker in view of Drame and further in view of Huang and Chari.

Regarding claim 8, Sonalker in view of Chari discloses the computer implemented method of claim 1, Sonalker further discloses wherein the plurality of machine learning algorithms comprising at least one non-parametric unsupervised algorithm trained with a plurality of unlabeled training datasets (see Sonalker, ¶ 0026 and ¶ 0043: the temporal pattern normal/anomalous classifier 11 and the SVM based normal/anomalous classifier 13 include an algorithm trained with data sub-sets with normal label) comprising a plurality of training messages to adjust the baseline model according to at least one valid message transmission pattern identified based on at least one of the plurality of features learned for each of the plurality of training messages (see Sonalker, ¶ 0025-¶ 0026 and ¶ 0043: the data sub-sets include normal messages used for training that include features  such as the message IDs, the inter-message arrival time, and the number of messages within the defined time window used to adjust the threshold of statistical deviation of normal CAN behavior).

Huang discloses wherein the at least one algorithm is at least one non-parametric unsupervised algorithm trained with a plurality of unlabeled datasets (see Huang, Col 1 lines 19-45: a hierarchical classification model is used that applies anon-parametric unsupervised classification technique).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to implement the above teaching as taught by Huang and incorporate it into the system of Sonalker to provide improved performance (see Huang, Col 2 lines 29-45).
Chari discloses wherein the plurality training datasets are unlabeled training datasets (see Chari, ¶ 0036: an unlabeled dataset including subsets comprising training sample).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching and incorporate it into the system of Sonalker in order to provide the advantages of gaining the ability to train the machine learning algorithms even when labeled data is unavailable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2007/0036441
US Pub. 2011/0179100
US Patent 5,719,692

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464